Quinn, Judge
(dissenting):
The crucial question in this case is whether the facts known to Major Mills justified his determination that probable cause existed to believe that “equipment used in the administration” of narcotics or other dangerous drugs was in the accused’s quarters. In my opinion, the following facts support his determination.
1. Major Mills received direct information from several members in his command to the effect that the accused was a drug “pusher” and that an adjoining village was a source of drugs. The informants were in the drug amnesty program. Mills could, in my opinion, regard such membership as indicative of a desire for, and conduct directly tending toward, rehabilitation, which imports truthfulness to their report that the accused had sold drugs to them. Thus, Major Mills could properly consider both the accused's reputation and that of the village in his decision to authorize a search. United States v Harris, 403 US 573, 29 L Ed 2d 723, 91 S Ct 2075 (1971).
2. Major Mills saw the accused and Groves enter the camp by furtive *561means. They had come from the area of the village reputed to be the source of drugs, and Groves had possession of a bag, the contents of which Major Mills, on the basis of previous experience with the substances, believed to be marihuana and narcotics. Groves informed the major that “most” of the contents of the bag belonged to the accused. From these circumstances, the From these circumstances, the major could, in my opinion, reasonably conclude that the accused and Groves were acting in concert.
3. Major Mills saw “two or three” needle marks on the accused’s arm. He had previously observed similar marks on the arms of “users” enrolled in the drug amnesty program. In my opinion, he could reasonably conclude that the accused was now a drug user, as well as being a pusher. Since the accused was searched and no equipment for drug injection had been found on his person or in the bag taken from Groves, Major Mills could fairly reason that the equipment, which had left the marks on the accused’s arm, was probably in his quarters.
I would, therefore, sustain Major Mills’ authorization to search, and affirm the decision of the Court of Military Review.